Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 1 of 11

Jew: 04.17.19
aun U.S. Department of Justice

  

United States Attorney
District of Maryland
Southern Division

 

 

Lindsey McCulley Mailing Address: Office Location: DIRECT: 410-209-484948
Assistant United States Attorney 36 S. Charles Street, 4th Floar 36 S. Charles Street, 4th Floor MAIN: 410-209-4800
Lindsey. McCuilley@usdoj.gov Baltimore, MD 21201 Baltimore, MD 2120! FAX: 410-962-481 f
ct
. me Ts
April 18, 2019 _ = =n
me c ae
. \ - Fo fe. oy
Rebecca Talbott, Esquire yon 53 TL
. . eo. a
Assistant Federal Public Defender VSS God
rer _
100 South Charles Street, Tower IT, 9th Floor \ a
. i an mee
Baltimore, MD 21201 Yo ey ee
‘ . . — —
a aT
om re \ we " 4
Re: United States v. Kirk Gross ao "3
. . - Wl
Criminal No. CCB-18-529 “

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement” that has been offered to your client, Kirk Gross (hereinafter “Defendant”), by the
United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer

has not been accepted by April 18, 2019, it will be deemed withdrawn. The terms of the Agreement
are as follows:

Offense(s) of Conviction

1. The Defendant agrees to plead guilty to Count One of the Indictment, which
charges him with violation of Title 18 of the United States Code Section 922(g)(1). The Defendant
admits that he is, in fact, guilty of the offense and will so advise the Court.

Elements of the Offense(s)

2. The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Indictment, in the District of Maryland:

a. Knowingly possessed a firearm, as that term is defined in 18 U.S.C. § 921(a)(3);

b. Had been convicted of a crime punishable by imprisonment for a term exceeding
one year and his civil rights had not been restored; and

c. That the firearm affected interstate commerce because it was manufactured outside
of the State of Maryland.

Rev, August 2018
 

 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 2 of 11

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:
COUNT | STATUTE | MAND. MIN. MAX MAX MAX FINE | SPECIAL
IMPRISON- IMPRISON- | SUPERVISED ASSESS-
MENT MENT RELEASE MENT
1 18U.S.C. | 15 years if 10 years(or | 3 years or 5 $250,000 $100
§ 922(g) found to bean | life years
Armed Career | imprisonment | depending on
Criminal if found to be | ACC status
an Armed
Career
Criminal)
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

_ discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the
Defendant returned to custody to serve a term of imprisonment as permitted by
statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be
required to pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court
establishes a schedule of payments, the Defendant agrees that: (1) the full amount
of the fine or restitution is nonetheless due and owing immediately; (2) the schedule
of payments is merely a minimum schedule of payments and not the only method,
nor a limitation on the methods, available to the United States to enforce the
judgment; and (3) the United States may fully employ all powers to collect on the
total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which
the Defendant exercises direct or indirect control. Until the money judgment is

Rev. August 2018

 
 

4.

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 3 of 11

satisfied, the Defendant authorizes this Office to obtain a credit report in order to
evaluate the Defendant’s ability to pay, and to request and review the Defendant’s
federal and state income tax returns. The Defendant agrees to complete and sign a
copy of IRS Form 8821 (relating to the voluntary disclosure of federal tax return
information) and a financial statement in a form provided by this Office.

Waiver of Rights

The Defendant understands that by entering into this Agreement, the Defendant

surrenders certain rights as outlined below:

a.

If the Defendant had pled not guilty, he would have the night to a federal grand jury
returning an indictment on the charge alleged in the Indictment.

If the Defendant had pied not guilty and persisted in that plea, the Defendant would
have had the right to a speedy jury trial with the close assistance of competent
counsel. That trial could be conducted by a judge, without a jury, if the Defendant,
this Office, and the Court all agreed.

If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have
the opportunity to challenge prospective jurors who demonstrated bias or who were
otherwise unqualified, and would have the opportunity to strike a certain number
of jurors peremptorily. All twelve jurors would have to agree unanimously before
the Defendant could be found guilty of any count. The jury would be instructed
that the Defendant was presumed to be innocent, and that presumption could be
overcome only by proof beyond a reasonable doubt.

If the Defendant went to trial, the Government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the
right to confront and cross-examine the Government’s witnesses. The Defendant
would not have to present any defense witnesses or evidence whatsoever. If the
Defendant wanted to call witnesses in defense, however, the Defendant would have
the subpoena power of the Court to compel the witnesses to attend.

The Defendant would have the right to testify in the Defendant’s own defense if the
Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could
not draw any adverse inference from the Defendant’s decision not to testify.

Ifthe Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility
of evidence to see if any errors were committed which would require a new trial or
dismissal of the charges. By pleading guilty, the Defendant knowingly gives up
the right to appeal the verdict and the Court’s decisions.

Rev. August 2018

 
 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 4 of 11

g. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that
the Defendant may have to answer the Court’s questions both about the rights being
given up and about the facts of the case. Any statements that the Defendant makes
during such a hearing would not be admissible against the Defendant during a trial
except in a criminal proceeding for perjury or false statement.

h. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no
further trial or proceeding of any kind in the above-referenced criminal case, and
the Court will find the Defendant guilty.

i. By pleading guilty, the Defendant will also be giving up certain valuable civil rights
and may be subject to deportation or other loss of immigration status, including
possible denaturalization. The Defendant recognizes that if the Defendant is not a
citizen of the United States, or is a naturalized citizen, pleading guilty may have
consequences with respect to the Defendant’s immigration status. Under federal
law, conviction for a broad range of crimes can lead to adverse immigration
consequences, including automatic removal from the United States. Removal and
other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or
the Court, can predict with certainty the effect of a conviction on immigration
status. The Defendant is not relying on any promise or belief about the immigration
consequences of pleading guilty. The Defendant nevertheless affirms that the
Defendant wants to plead guilty regardless of any potential immigration
consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range’’) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Advisory Guidelines Stipulations

6. This Office and the Defendant stipulate and agree to the following Sentencing
Guideline factors:

a. The applicable base offense level is 33 pursuant to the United States
Sentencing Guideline (U.S.8.G.) § 4B1.4(b)(3)(B).

Rev, August 2018
 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 5 of 11

b. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1{a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

The Total Offense Level is a 30.

7. The parties agree that the Defendant qualifies as an Armed Career Criminal
pursuant to 18 U.S.C. §§ 922(g)(1) & 924(e). The Defendant agrees the Defendant will not raise
any argument that any specific prior conviction is not a predicate for an Armed Career Criminal
designation under 18 U.S.C. §§ 922(g)(1) & 924(e). Other than this designation, there is no
agreement as to the Defendant’s criminal history category and the Defendant understands that the
Defendant’s criminal history could alter the Defendant’s offense level. Specifically, the Defendant
understands that the Defendant’s criminal history could alter the final offense level if the
Defendant is determined to be a career offender or if the instant offense was a part of a pattern of
criminal conduct from which the Defendant derived a substantial portion of the Defendant’s
income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Factual Stipulation

9, The parties stipulate and agree that the Government could prove the following
facts beyond a reasonable doubt:

On June 12, 2018, at approximately 11:00 a.m., detectives from the Baltimore City Police
Department (“BPD”) Eastern District Action Team (“DAT”) received information from a
confidential informant that an individual named “Kirk Gross” was carrying a firearm in the area
of Pittman Place and Barclay. The DAT Detectives responded in two separate vehicles.

Driving north on Barclay Street, the Detectives observed an individual wearing all black
with a companion walking north on the west side of the street. This individual, later identified as

Rev. August 2018

 
Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 6 of 11

Kirk Gross, was wearing tight-fitting clothes that enabled the officers to see the contours of a
firearm—specifically the barrel and handle—pressed into the pants.

As soon as two detectives exited the vehicle, Mr. Gross fled west on McAllister Street.
The two detectives pursued Mr. Gross as he quickly turned north through an alleyway that cuts
into East North Avenue (Highway 1). The detectives shouted for Mr. Gross to “Stop!” as Mr.
Gross unsuccessfully tried to remove and jettison the firearm.

Mr. Gross fled past the alleyway onto the four lane highway of East North Avenue. As
two detectives pursued on foot from the south, another Detective had driven the car up Barclay,
west on East North Avenue, and then cut off any flight north on East North Avenue.
Confronting the squad car, Mr. Gross turned left on East North Avenue and fled west.

At this time, and unbeknownst to everyone involved, a Metropolitan Transit Authority !
Officer was on the street conducting an unrelated investigation. Hearing the shouts of the
officers and observing Mr. Gross flee from them while holding his waistband, he ran southeast
across E. North Avenue (northwest of the chase) and tackled Mr. Gross to the ground.

Body worn camera footage captured most of the chase and all of the arrest. Upon
apprehending Mr. Gross, the Detectives retrieved the firearm from Mr. Gross’s pants. The
firearm recovered is the weapon charged in the Indictment: a Sarsilmaz, SARB6P, 9 millimeter
caliber semiautomatic pistol, serial number T110216G02817.

Incident to arrest, officers searched and recovered approximately 2.28 grams (gross
weight) of cocaine in a Ziploc bag with multiple baggies as well as $40.00 in U.S. currency.
After his arrest, Mr. Gross provided a Mirandized confession admitting to possession of the
firearm.

The Defendant admits that he knowingly possessed the aforementioned firearm, and did
so having reasonable cause to believe that it was stolen. The gun is a “firearm” as the term is
defined under federal law. It traveled in and affected interstate commerce because it had been
manufactured outside the state of Maryland. The Defendant agrees that at the time he possessed
the aforementioned firearm, he had had been convicted of a crime punishable by imprisonment
for a term exceeding one year and his civil rights had not been restored.

Rule 11 (c) (1) (C) Plea

10. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(t)(C) that a sentence of 192 months of imprisonment in the custody of the Bureau of
Prisons is the appropriate disposition of this case taking into consideration the nature and
circumstances of the offense, the Defendant’s criminal history, and all of the other factors set forth
in 18 U.S.C. § 3553(a). The parties further agree that the sentence shall run concurrent to any
other sentence the Defendant receives in Maryland State court, including case numbers
114211004, 114211012, and/or 114135025. This Agreement does not affect the Court’s discretion
to impose any lawful term of supervised release or fine or to set any lawful conditions of probation

Rev. August 2018

 
 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 7 of 11

or supervised release. In the event that the Court rejects this Agreement, except under the
circumstances noted below, either party may elect to declare the Agreement null and void. Should
the Defendant so elect, the Defendant will be afforded the opportunity to withdraw his plea
pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree that
if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
acknowledge personal responsibility as set forth herein, neither the Court nor the Government will
be bound by the specific sentence contained in this Agreement, and the Defendant will not be able
to withdraw his plea.

Obligations of the Parties

11. At the time of sentencing, the Office and the Defendant will recommend a sentence
of 192 months of imprisonment to run concurrent with any and all other sentences the Defendant
is serving or will be serving (excluding future arrests) in Maryland State Court. This Office and
the Defendant reserve the right to bring to the Court’s attention all information with respect to the
Defendant’s background, character, and conduct that this Office or the Defendant deem relevant
to sentencing, including the conduct that is the subject of any counts of the Indictment. At the
time of sentencing, this Office will move to dismiss any open counts against the Defendant.

Waiver of Appeal

12. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all nghts
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows: if the sentence
deviates from 192 months imprisonment.

Cc. The Defendant waives any and all rights under the Freedom of Information

Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Rev. August 2018
 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 8 of 11

Forfeiture

13. | The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

14. Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States ail of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities:

e A Sarsilmaz, SARBO6P, 9 millimeter caliber semiautomatic pistol, serial number
T110216G02817

15. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

16. | The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

17. | The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

18. | Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

Rey. August 2018

 
 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 9 of 11

19. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

20. The Court is not a party to this Agreement. The sentence to be imposed ts within
the sole discretion of the Court, and the Court is under no obligation to accept this plea agreement.
In the event the Court rejects this Rule 11(c)(1)(C) plea agreement, pursuant to Rule 11(c)(5)(C),
the Defendant will be informed that he may withdraw the plea. If the Defendant persists in the
guilty plea thereafter, the Defendant understands that the disposition of the case may be less
favorable than that contemplated by this agreement. The Defendant understands that neither this
Office, the Defendant’s attorney, nor the Court can make a binding prediction or promise that the
Court will accept this Agreement. The Defendant agrees that no one has made such a binding
prediction or promise.

Entire Agreement

21. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Rev. August 2018

 
 

 

 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 10 of 11

Very truly yours,

Robert K. Hur
United States Attorney

Nicely,

. McCulley U
Assistant United States Attorney

  

Rev. August 2018
10
 

Case 1:18-cr-00529-CCB Document 22 Filed 04/18/19 Page 11o0f11

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

alisha Nui SaDre

Date Kirk Gross

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

Date / 3 Rebecca Talbott, Assistant Federal Public Defender

Counsel for Kirk Gross

 

Rev. August 2018
11
